VAN HOOMISSEN, J.,
dissenting.
I would hold that the information is sufficient to withstand a demurrer on the ground that the facts stated do not constitute an offense. ORS 97.745(2)(a); State v. Strandquist, 57 Or App 404, 407, 644 P2d 658 (1982).
The legislature intended to protect native Indian gravesites, not simply their contents. I agree with the state’s argument:
“The allegation that the human remains defendant possessed were ‘taken from a native Indian grave’ is sufficient to apprise a person of common understanding that the remains in question are allegedly those of a native Indian, or at least those of a person buried by native Indians, in accordance with native Indian custom, and therefore, buried in a ‘native Indian grave’ which is entitled to the protection afforded such graves by ORS 97.745.”
The majority finds that the purpose of the statute is to protect native Indian heritage and culture. I agree. However, I doubt that the legislature ever intended that a grave robber’s culpability would be determined by whose remains were in the gravesite.
I would reverse and remand for trial. Accordingly, I dissent.